Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 1 of 15

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

Uestern District of Pennsylven 1G
Pike Wat Division

Jordan IN. Dudletf

Plaintif{(s) r
(rite the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.) ,
~¥-

Jordan _Swea af. o a. /

Defrdant(s)
(Frite the fall name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
swith the full list of names, Do not include addresses here.)

nee Nema Nescat Saninil Seas Neat! Set Newel Soman? Nese mae *reni “meer Nomi ance

Case No.

(to be filled in by ine Clerk’s Office)

aCe aD

AUG 25 2021

CLERK, U.S. DISTRICT COURT
FOR THE WESTERN DISTRICT
OF PENNSYLVANIA

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

forma pauperis.

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth: a minor’s initials; and the last four digits of a fmancial account number.

Except as noted in this form, plaintiffneed not send exhibits, affidavits, grievance or witess statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 2of15 —

| Defendants oo
| Jordan Sweeny a

| \udge | _

Mein Scheibel
‘Assistent District Attorney.

 

FE ee pt nd tg A ERE

Dae EN ae MA aE Re ar SS EO a ee

_ boeshington Advlb Prolactin... ee — -

Nelane Gostenzo

— WWerhwaton County gon
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 3 of 15

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)
i The Parties to This Complaint

A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed. “

Name Jordan _M.Dodleu

All other names by which — \
you have been known:

ID Number 9009 -00/-4442

 

 

 

 

 

Current Institation Washmerton p- 19017
Address 100 Ww. Charry Ave
: Glashington ___ _PA: 15301
City State Zip Code
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below ate identical to those contained in the above caption. For an individual defendant, include
the person’s job or title @f7rewn) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Jordan Sweeny, PO _i/
Job or Title ff known) Rokotion
Shield Number
Employer (Nash natan County Adult Proboetior)
Address 29 West C berry Ave Svite VW/3
Weshinaton 14 /630/
Vv State Zip Code

City
[| Individual capacity Prorca capacity

Defendant No. 2

 

 

 

 

 

 

Name Uaglarie Costanzo
Job or Title (fimown) \woae,
Shield Number vag
Employer Weshi ton Courty
Address | M / South Mom st Sure 2004
Washinoton 14. 15301
S Cin State Zip Code

[__] Individual capacity Seon capacity

Page 2 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 4 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I.

Defendant No. 3

 

 

 

 

 

 

Name Kewin ocheroe
Job or Title (if known) Pssistent Districk. bttorcneu
Shield Number \
Employer Washinaton County
Address / south’ mein St, Surke 1003
iweshing ton. PA. 18301.
wity State Zip Code

[| Individual capacity  Pifoncin capacity

Defendant No. 4
Name Washinaton Coutay Bison
Job or Title 4 known) J
Shield Number
Employer (Jeshing ton_C aunty
Address M0 wee: t_ ChE. /. Ae
Washungter, FL... L830

State Zip Code

[| Individual capacity brs capacity

 

 

 

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured ‘by the Constenon and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A,

C.

Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)
Xf ste or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

la WS. 8 12333 ane 1334 as wellas Bih eth and wth constitutional rights

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 5 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Aho. loitS well dened thot poben.a Persons confine.d_onder Dune.

YE. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check alll that apply):

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (expiain)

nooooN

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose.
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

On_or about..March [si ot 545. am

Page 4 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 6 of 15
j

| | wn ©

* Jeckorn® Robekien Jorden wean

On or dooot Maren 15 ck ¥45 am G Prelmine, Proeation |
Molation hearing to dekermmne whether or not the o fender .E
nysel?, Is in violation of Probation. Z was held over Hom my
‘Uloletions to a Gagon | Peonilg-OP June 30,3031 at 10-36.4m

ZL w06s ordered &o oppear far a hearing to cleterimine whethe
Tn] probation shold be revoked. £ been in Castes tuashington

! County Prison fom (March 10,3031 , the washington Fobation
Oice. Has put 6 detaner on me that No bends man will
ond can not get me out thot is vot constitional Z Shovtd be
able to bond ovt tell my charges are hardled.

. valerie Costonec edge .
| She ordered me to Stay in jeal to the cut come of my
chargee “Trak 13 Doodle jeopardy 9% punishment -

: Kaun Seheibel Assistané District Atherney
odithheld a leer Crom the vickim requesting to be
‘uoikadraun Som the cose 696-2081. As well a3 charged
Me Wikhy More charges beeavse crt the prelmary Some
my Cinaraes Op dropped and L didnt tee the Plea he,
aeced » Dockek, nomber 646-902! Yout of S
pase 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 7 of 15
’

»

Kot
B Peis bor ji"
I Moe Navs.1¢. well defined trek when.a person.is confined.
_. .,0NGF porrrve pre trial detainee, violdtions of hicurights,
{tks conSbotes punishment boring court jurisdiction too...

 

. mapete.a 2" punishment onder. the. devble.eopardy . 0.2.0...

fhe constibon forbids the: legal authority to ‘bold person. a
_ lineonditions of a jen\_unless court ordered to do.80.and... ....
¢8.9. bey port, of Plea - bergans ,ond trials ,onless the. person...

IS. Sentenced -€e sentenced! to serve tme.of up to. YOO
_ 440-the county. jal for.a.erime. , eee

prokection chquee of the constitution... .. 20.

.. A EES.G Volakion, and ponishmenk, for pre-trial deteineeste.

_ | be-housed with conuicted persons. or tarced to. be. housed... .
_lewrth athers occesed of crimes, to. be. clenied daily...
_ | fergore. visiting the. Same.as the. would have if they were On.

_. 108. bond, ot home C moreGen olready convicted prisoners.
a get10_ Pri son, oter-convicted.

 

_

;

{

“30 — — — _

4 _ a _ — _—- a
3

‘

4

 
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 8 of 15

Pra Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

 

Dd. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

This _1S.on going thing with (Jgshington Courrty ln genera |

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

DOR: rau matic Strege - disorder and Stock holm Syndrome

VI Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

fing the tail to separate. al pre- -trial deteunees and provide them
there “rights. The court systenn £0 change e@ CS well gs the
proboation .

Page 5 of 11
 

oe

Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 9 of 15

{
i
'
:
i

TIN _ Sekement of Clam Bo] ; re oo.

- WWadmrrakon “Prison. -2b 13. wellin \auw.that a pretrial dedamee _.
_ 4COn.nob_be. subjected ko any. typeof punishment... In. any. for ae
1As heaseck. Deana. held Loc ponishment Rub only. to.ensure....
Book he appears in. Coore and ig entitled to. the Same. rights 43 Gs.

i he were on. house. arrest. Nore: rights then. oO person. thet _

nas. been convicted. And 1s. housed In. Pr1son.as Punishment...

- iT Say that to.say Chis wesnngion couney Prison doe's nob. |
Bellows Gny.. 1933. or. 1339 ogres

| Stokement of c clo. Co
ww Sore 8O™ Gt 10280
duly ana. 7:50

| Statment, of clom D

This 18.@.0n 00m th thing with washin ton County 1 in genera)

. not following. the. eceral @apiele. Gv i602.) I77ES. O8.. well as.
. the constution or. the admenmernts.

 
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 10 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Dr Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). '

Waghinaton County “Prison

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

xt Yes
[] No

[ ] Do not know

Oo

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[Xf ves
[| No
[| Do not know

If yes, which claim(s)?

“olockson , ye kre Be kannee TAS Cory ck common plea

 

Page 6 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 11 of 15

Pro Se {4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D, Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

xX Yes
[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

LJ Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance?

ln the Wwashingkon County Prison

2. What did you claim in your grievance?

My probebton the detcnee righks es well as the court ok
V*common ple niainks

3. What was the result, if any?

onfounded

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Ues _ compl ebed all the. process

Page 7 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 12 of 15

Pro Se {4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

eyerU thine 1s done.on the Kos Kc

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)
VIIL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[| Yes
Oy

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Page 8 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 13 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[J Yes

De ve

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court Gf federal court, name the district; if state court, name the county and State)

 

3, Docket or index number |

 

4. Name of Judge assigned to your case

 

Wn

Approximate date of filing lawsuit

 

6. Is the case still pending?

[Xves |
[| No

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 14 of 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
[ ] Yes
L_] No

Dd. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

Docket or index number

“wo

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[| Yes
L_]no

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 2:21-cv-00987-PLD Document 3-1 Filed 08/25/21 Page 15 of 15

Pro Se 14 (Rey. 12/16) Complaint for Violation of Coil Rights Prisoner}

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

Lagree io provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff nal AN At Ly Abe
Printed Name of Plaintiff Torden Mm Dodleu /
Prison Identification # B00G -00{- 6663

Prison Address 100 west Charcru
1

 

 

 

 

 

 

 

 

 

 

(WJeshington PA. /S30/
U Cup Sate Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City State Zip Code

Telephone Number

 

E-mail Address

 

 

Page lL of 11

 
